 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   KAREN CALE-POWELL,
                                                          Case No.: 2:19-cv-00981-JCM-NJK
11          Plaintiff(s),
                                                                        ORDER
12   v.
                                                                    (Docket No. 24)
13   CLARK COUNTY, et al.,
14          Defendant(s).
15         Pending before the Court is the parties’ discovery plan. Docket No. 24. For the reasons
16 stated below, the discovery plan is DENIED.
17         The presumptively reasonable discovery period is 180 days, measured from the date of the
18 first appearance of any defendant. Local Rule 26-1(b)(1). Defendant Clark County filed a motion
19 to dismiss on July 22, 2019; therefore, the presumptively reasonable discovery cut-off is measured
20 from that date.
21         If the parties seek deadlines beyond those specified in Local Rule 26-1(b)(1), their
22 discovery plan must comply with Local Rule 26-1(a). The parties must submit a discovery plan
23 that complies with Local Rule 26-1, no later than September 18, 2019.
24         IT IS SO ORDERED.
25         Dated: September 13, 2019
26                                                             ______________________________
                                                               Nancy J. Koppe
27                                                             United States Magistrate Judge
28

                                                   1
